RESCRIPT
CARPENTER, J.
This, action was brought by tbe plaintiff, a corporation legally created under the laws of this State, to recover damages alleged to have been sustained through the act of the defendant in cutting wood and timber and destroying the undergrowth o£i a wood lot alleged to have been owned by the plaintiff in the Town of West Greenwich in said County and State.
The case was tried in Kent County, November 30, December 1, 2 and 3,, 1926, before a jury. The jury returned a verdict for the plaintiff in the sum of $716.73 and also found that the freehold of the land upon which the trespass was alleged to have been committed was in the plaintiff and not in the defendant.
Thereupon the defendant filed a .motion for a new trial, alleging as its reasons:
(1) That the verdict is against the law;
(2) That the verdict is against the evidence;
(3) That the verdict is against the law and the evidence and the weight thereof;
(4)That he has newly discovered evidence, material to said cause which he had not previously discovered and which he could nojt have previously discovered by the use of due diligence.
The motion was submitted to this Court for decision without argument and without affidavits, and therefore the Court will not consider the “(4)” reasop. in said motion.
The real issue for the jury to decide was as to where the title of the premises was vested.
At the trial before the jury many witnesses were presented both by plaintiff and defendant, who testified to facts which this Court believed1 had probative value in determining the question as to where the title to the real estate in question was vested. The evidence presented a clear cut question of fact which the jury decided in favotr of the plaintiff.
The question of damages, after the jury found the title to ibe in plaintiff, was a very simple question of fact, and their verdict for $716.73 was justified by the evidence.
This Court is firmly of the opinion that the evidence presented to the jury in this case justifies the verdict in all its parts; that the verdict performs substantial justice between the parties; and the Court affirms the finding of the jury in this case.
Motion for a new trial denied.